Opinion by
Ekwall, J.
At the hearing the Government moved to dismiss the case on the ground that the protest fee had not been paid, as required by section 3, paragraph N, Tariff Act of 1913, inasmuch as the tender of the fee was untimely. It was found that the protest was filed July 25, 1939, and the tender of the fee made and fee received July 28, 1939. The court therefore found that the protest fee was timely and the motion to dismiss was denied. As the record shows that the requirements of section 2901, Revised Statutes, have been complied with, the plaintiff’s claim that the appraisement is void was overruled and judgment rendered in favor of the defendant.